

Exhibit 10.1


AMENDMENT NO. 1 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into as of April 21, 2010 by and between
Astoria Financial Corporation, a business corporation organized and operating
under the laws of the State of Delaware and having an office at One Astoria
Federal Plaza, Lake Success, New York 11042-1085 (the “Company”), and George L.
Engelke, Jr., an individual residing at 83 Chelsea Road, Garden City, New York
11530 (the “Executive”).
 
Witnesseth:
 
Whereas, the Executive and the Company are parties to an Employment Agreement
entered into on January 1, 1996 (the “Initial Effective Date”), amended and
restated on January 1, 2000, further amended as of August 15, 2007 and amended
and restated again as of January 1, 2009 (such agreement, as amended and
restated through January 1, 2009, the “Prior Agreement”); and
 
Whereas, the Executive and the Company wish to further amend and modify the
Prior Agreement pursuant to Section 25 thereof;
 
Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby agree as
follows:
 
1.
Section 2(b) of the Prior Agreement shall be amended to read in its entirety as
follows:

 
(b)           Beginning on the Initial Effective Date, the Employment Period
shall automatically be extended for one (1) additional day each day until the
Executive attains the age of seventy-two (72), unless either the Company or the
Executive elects not to extend the Agreement further by giving written notice to
the other party, in which case the Employment Period shall end on the day before
the third anniversary of the date on which such written notice is given.  When
the Executive attains the age of seventy-two (72), the daily extensions will
cease automatically without notice or other action, the Employment Period shall
be for a fixed term of three years, thereafter, and this Agreement will expire
when the Executive attains the age of seventy-five (75).  For all purposes of
this Agreement, the term “Remaining Unexpired Employment Period” as of any date
shall mean the period beginning on such date and ending on:
 
 (i)           if extensions have ceased in accordance with this Section 2(b),
the day before the third anniversary of the date on which extensions were
discontinued; and

 
 

--------------------------------------------------------------------------------

 
 
 (ii)           in all other cases, the day before the third anniversary of the
date as of which the Remaining Unexpired Employment Period is being determined.
 
Upon termination of the Executive's employment with the Company for any reason
whatsoever, any daily extensions provided pursuant to this Section 2(b), if not
previously discontinued, shall automatically cease.
 
2.
Section 3 of the Prior Agreement shall be amended to read in its entirety as
follows:

 
The Executive shall serve as Chairman and Chief Executive Officer of the
Company, having such power, authority and responsibility and performing such
duties as are prescribed by or pursuant to the By-Laws of the Company and as are
customarily associated with such position. The Executive shall devote his or her
full business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Company, its affiliates and subsidiaries and shall
use his or her best efforts to advance the interests of the Company.  The
Company reserves the right, from time to time, to separate the roles of Chairman
and Chief Executive Officer and to transfer either, but not both, to an
individual other than the Executive; in such event the effective date of such
separation shall be referred to in this Agreement as the “Transition
Date.”  Following the Transition Date, the Executive shall continue to be an
employee of the Company..
 
3.
Section 4 of the Prior Agreement shall be amended to read in its entirety as
follows:

 
In consideration for the services to be rendered by the Executive as Chairman
and Chief Executive Officer hereunder, the Company shall pay to him or her a
salary at an initial annual rate of ONE MILLION ONE HUNDRED FORTY TWO THOUSAND
DOLLARS ($1,142,000), payable in approximately equal installments in accordance
with the Company's customary payroll practices for senior officers. At least
annually during the Employment Period, the Board shall review the Executive's
annual rate of salary and may, in its discretion, approve an increase therein.
In no event shall the Executive's annual rate of salary under this Agreement in
effect at a particular time be reduced without his or her prior written consent
and any such reduction in the absence of such consent shall be a material breach
of this Agreement. In addition to salary, the Executive may receive other cash
compensation from the Company for services hereunder at such times, in such
amounts and on such terms and conditions as the Board may determine from time to
time.  If the Company determines to separate the roles of Chairman and Chief
Executive Officer, the Executive’s compensation shall be adjusted in such manner
as the Company may determine, subject to the following:
 
(a)           The Executive’s annual rate of base salary shall not be reduced
below SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000).
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
(b)           Following the Transition Date, the Executive’s base salary for
purposes of calculating his .benefits under the Astoria Federal Savings and Loan
Association Group Life Insurance Plan, Excess Pension Plan and Supplemental
Pension Plan shall be deemed to continue at the annual rate in effect
immediately prior to the Transition Date.
 
(c)           Following the Transition Date, the base salary used for purposes
of computing the termination benefit (if any) payable under sections 9(b)(iv),
(v) and (vii) of this Agreement shall in no event be less than the annual rate
of base salary in effect for the Executive immediately prior to the Transition
Date.
 
(d)           Following the Transition Date, the target incentive opportunity
used for purposes of computing the termination benefit (if any) payable under
section 9(b)(vii) of this Agreement shall be the target incentive opportunity
(expressed as a percentage of base salary) in effect immediately prior to the
Transition Date.
 
It is the intent of the parties that adjustments to the Executive’s rate of base
salary or participation in incentive plans that may occur on or after the
Transition Date not diminish the benefits for which the Executive may be
eligible under the Astoria Federal Savings and Loan Association Group Life
Insurance Plan, Excess Pension Plan and Supplemental Pension Plan or the
termination benefits which may become payable to him under section 9(b)(iv), (v)
or (vii) of this Agreement.  The foregoing provisions shall be construed to give
effect to such intent.
 
4.
Section 6(b) of the Prior Agreement shall be amended to read in its entirety as
follows:

 
(b)           To the maximum extent permitted under applicable law, during the
Employment Period and for the maximum period allowed under applicable law
thereafter, the Company shall indemnify the Executive against, and hold him or
her harmless from, any costs, liabilities, losses and exposures for acts or
omissions in connection with service as an officer or director of the Company or
service in other capacities at the request of the Company, to the fullest extent
and on the most favorable terms and conditions that similar indemnification is
offered to any director or officer of the Company or any subsidiary or affiliate
thereof.  No provision in this Agreement nor any termination or expiration of
this Agreement is intended to authorize the elimination or impairment of any
right to indemnification or to advancement of expenses arising under a provision
of the certificate of incorporation or a bylaw of the Company by amendment to
such a provision after the occurrence of an act or omission that is the subject
of an action, suit or proceeding for which indemnification is sought.
 
5.
Section 9(a)(i)(C) and the (D) of the Prior Agreement shall be amended to read
in its entirety as follows:

 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
(C)           the expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Company of its material failure
that is not directly related to the separation of the roles of Chairman and
Chief Executive Officer under Section 3 of the Agreement, whether by amendment
of the Company's Certificate of Incorporation or By-laws, action of the Board or
the Company's stockholders or otherwise, to vest in the Executive the functions,
duties, or responsibilities prescribed in Section 3 of this Agreement as of the
date hereof, unless, during such thirty (30) day period, the Company cures such
failure in a manner determined by the Executive, in his or her discretion, to be
satisfactory.
 
(D)           the expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Company of its material breach
of any term, condition or covenant contained in this Agreement (including,
without limitation, any reduction of the Executive's rate of base salary in
effect from time to time, except as contemplated by the last sentence of Section
4 and any change in the terms and conditions of any compensation or benefit
program in which the Executive participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his or her total compensation package, except as contemplated by the
last sentence of Section 4), unless, during such thirty (30) day period, the
Company cures such failure in a manner determined by the Executive, in his or
her discretion, to be satisfactory; or
 
6.
Subparagraph (V) of the provision for determination of the “SEVLS” component of
the DB Severance Payment under section 9(b)(v) of the Prior Agreement shall be
amended to read in its entirety as follows:

 
(V)           for purpose of calculating the Executive’s monthly or annual
benefit under the defined benefit plans, the following sums shall be added to
the Executive’s compensation recognized under such plans for the most recent
year recognized:
 
  (1)           payments made pursuant to Section 9(b)(i) that constitute base
salary;
 
  (2)           the Salary Severance Payment;
 
  (3)           the Option Surrender Payment; and
 
  (4)           the RRP Surrender Payment.
 
7.
Section 9(b)(vii) of the Prior Agreement shall be amended by deleting the
variable “AP” from the equation therein, deleting the definition of “AP” therein
and amending the definition of “TIO” therein to read in its entirety as follows:

 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
“TIO” is the target incentive opportunity (expressed as a percentage of base
salary) established by the Compensation Committee of the Board for the Executive
pursuant to the Astoria Financial Corporation Executive Officer Annual Incentive
Plan in effect at the time immediately prior to the Executive’s termination of
employment with the Company; provided, however, that in the event of the
Executive’s voluntary resignation pursuant to Section 9(a)(i) above following
written notice of a reduction in the Executive’s target incentive opportunity
that results in or contributes to a material adverse effect on the aggregate
value of the Executive’s total compensation package, that is the basis for such
resignation under Section 9(a)(i)(D) above, “TIO” is the target incentive
opportunity in effect at the time immediately prior to the reduction that is the
subject of such written notice; and
 
8.
Section 26 of the Prior Agreement shall be amended to read in its entirety as
follows:

 
Section 26.         Guarantee.
 
The Company hereby agrees to guarantee the payment by the Association of any
benefits and compensation to which the Executive is or may be entitled to under
the terms and conditions of the Amended and Restated Employment Agreement dated
as of the 1st day of January, 2009 between the Association and the Executive, as
amended by Amendment No. 1.
 
9.
The Prior Agreement shall be amended to remove Section 33 therefrom.

 
10.
Each reference to the “Remaining Unexpired Employment Period” in the Prior
Agreement under Section 9(b) shall be amended to provide that the Remaining
Unexpired Employment Period is expressed as a number of years and fractions of
years.

 
11.
Each reference to “Thacher Proffitt & Wood LLP” in the Prior Agreement, whether
with or without the LLP designation, will be replaced by a reference to
“Sonnenschein Nath & Rosenthal LLP”.

 
12.
Except as specifically provided herein, the provisions of the Prior Agreement
shall continue in full force and effect.


 
Page 5 of 7

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Amendment to be executed and the
Executive has hereunto set his or her hand, all as of the day and year first
above written.
 
ATTEST:
 
Astoria Financial Corporation
     
/S/ Thomas V. Lavery
 
By:
/S/ Monte N. Redman
Name:  Thomas E. Lavery
 
Name: 
Monte N. Redman
   
Title:
President and Chief Operating
Officer
       
[Seal]
 
  /S/ George L. Engelke, Jr.
   
George L. Engelke, Jr.


 
Page 6 of 7

--------------------------------------------------------------------------------

 


STATE OF NEW YORK
)
 
)         ss.:
COUNTY OF NASSAU
)



On this 21st day of April, 2010 before me, the undersigned, personally appeared
George L. Engelke, Jr., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 

Name: Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires: July 13, 2010


STATE OF NEW YORK
)
 
)         ss.:
COUNTY OF NASSAU
)



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Monte N. Redman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 

Name: Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires: July 13, 2010

 
Page 7 of 7

--------------------------------------------------------------------------------

 